DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant's election with traverse of Group I in the reply filed on 06/10/2021 is acknowledged. The traversal is on the ground(s) that Groups I, II and III share a special technical feature. This is not found persuasive because the technical feature does not make a contribution over the prior art in view of Shutic et al. (US7074274), as discussed below. The requirement is still deemed proper and is therefore made FINAL.
Claims 7-15 are withdrawn from further consideration for the same reasons presented in the previous restriction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 4 recites the limitation "by the impingement plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of applying prior art, the examiner will interpret “by the impingement plate” to read “by an impingement plate”. Clarification and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shutic et al. (US7074274).
Regarding claim 1, Shutic teaches a build material recycling device (see circle in modified Figure 4 below)) of a three-dimensional printer, comprising: 

an inlet (cyclone inlets 34; see Figure 4); and 
a material separator (cyclone separator 30) coupled to the inlet (see Figure 5); 
a classifier (sieving device 63) coupled to the upper chamber to classify build material (col 11 line 67-col 12 line 3); and 
a lower chamber (fluidizing bed 64) coupled to the classifier (by reclaim powder collector 62; see Figure 5), wherein the lower chamber includes a fluidizing membrane (fluidizing plate 66) to recondition classified build material (col 3 line 46-49); 
wherein the classifier is located between the upper chamber and the lower chamber (see 63 between 70 which is in upper chamber and 64 which is part of lower chamber in Figure 5).

    PNG
    media_image1.png
    633
    614
    media_image1.png
    Greyscale

Claim 2, Shutic teaches the build material recycling device of Claim 1, wherein the lower chamber reconditions build material classified by the classifier by percolating conditioned gas through the fluidizing membrane into the classified build material (col 2 line 24-28). 
Regarding Claim 3, Shutic teaches the build material recycling device of Claim 1, wherein the material separator includes an impingement plate (vortex break device 70; see Figure 5 and col 11 line 21-22) that causes separation of build material from a gas and build material mixture when the gas and build material mixture is received by the upper chamber via the inlet and contacts the impingement plate (col 4 line 7-10).
Regarding Claim 4, Shutic teaches the build material recycling device of Claim 1, wherein the classifier includes a mesh screen (sieving device 63; col 10 line 44-45) to classify build material separated from the gas and build material mixture by an impingement plate by sifting the separated build material with the mesh screen (col 10 line 45-49). 
Regarding Claim 5, Shutic teaches the build material recycling device of Claim 1, wherein the classifier is removable from the build material recycling device (col 11 line 49-52). 
Regarding Claim 16, Shutic teaches the build material recycling device of claim 4, wherein the mesh screen vibrates to sift the build material (see col 10 line 44-50).
Regarding Claim 18, Shutic teaches the build material recycling device of claim 1, wherein the upper chamber and the material separator are configured to slow a flow rate of a gas and build material mixture to below a threshold flow rate (see col 24 line 9-12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shutic et al. (US7074274) as applied to claim 1 above, and further in view of Elgar et al. (US20180281284).
Regarding Claim 6, Shutic teaches the build material recycling device of Claim 1. However, Shutic fails to teach wherein the upper chamber includes a filter to remove build material not removed from a gas and build material mixture by the material separator.
 In the same field of endeavor pertaining to a build material recycling device, Elgar teaches a filter to remove build material not removed from a gas and build material mixture by the material separator ([0270] The gas exiting the cyclonic separator may undergo a second cyclonic separation. The gas exiting the (e.g., first and/or second) cyclonic separator may be passed through a filter (e.g., scrubbed) to remove any remaining (e.g., fine) material… may capture fine particles (e.g., soot…). The filter removed any particles that may remain in the gas flow following separation of the material from the gas flow ([0270] a gas flow exiting the cyclonic separator comprises remaining material (e.g., that was not removed)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the filter of Elgar be placed under the separator of Shutic and within the upper chamber, for the benefit of removing any particles that may remain in the gas flow following separation of the material from the gas flow.
17 is rejected under 35 U.S.C. 103 as being unpatentable over Shutic et al. (US7074274) as applied to claim 1 above, and further in view of Elgar et al. (US20180281284) and Berkmann (US4378728).
Regarding Claim 17, Shutic modified with Elgar teaches the build material recycling device of claim 6. However, Shutic modified with Elgar fails to teach wherein the upper chamber includes a vibrating filter cleaning device to clean the filter of build material.
In the same field of endeavor pertaining to a build material recycling device, Berkmann teaches a vibrating filter cleaning device to clean the filter of build material (see col 2 line 45-47). The filter cleaning device of Berkmann improves upon the speed which the filter is cleaned (col 2 line 51-54).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the filter in the upper chamber of Shutic to include vibrating filter cleaning device to clean the filter of build material, as taught by Berkmann, for the benefit of improving upon the speed which the filter is cleaned.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shutic et al. (US7074274) as applied to claim 1 above, and further in view of Oberhofer et al. (US6932935).
Regarding Claim 19, Shutic teaches the build material recycling device of claim 2. However, Shutic fails to teach wherein the lower chamber is configured to percolate conditioned gas through the fluidizing membrane into the classified build material with a temperature controlled gas through the classified build material.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the conditioned gas flowing through the fluidizing membrane in the lower chamber of Shutic to be temperature controlled, as taught by Oberhofer, for the benefit of cooling the build material as required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743